PER CURIAM:
Carr was found guilty in a Texas state jury trial of assault with intent to rape. The Texas Court of Criminal Appeals affirmed, 475 S.W.2d 755 (1972), appeal dismissed and cert. denied, 409 U.S. 1099, 93 S.Ct. 919, 34 L.Ed.2d 682. Carr appeals the district court’s denial of his application for habeas corpus. The issues before us have been considered by the state court on direct appeal and in collateral proceedings. The district court had before it the trial transcript and the opinion of the Court of Criminal Appeals, and adopted that opinion in lieu of holding an evidentiary hearing. We have carefully reviewed the entire record and are satisfied that the issues raised are without merit.
Affirmed.